Title: Thomas Jefferson to Thomas Law, 15 January 1811
From: Jefferson, Thomas
To: Law, Thomas


          
            Dear Sir
            Monticello Jan. 15. 11.
          
           An absence from home of some length has prevented my sooner acknoleging the reciept of your letter covering the printed pamphlet which the same absence has as yet prevented me from taking up, but which I know I shall read with great pleasure. your favor of Dec. 22. is also recieved.  mr Wagner’s malignity, like that of the rest of his tribe of brother printers, who deal out calumnies for federal readers, gives me no pain.  when a printer cooks up a falsehood, it is as easy to put it into the mouth of a mr Fox, as of a smaller man, and safer into that of a dead than a living one.  your sincere attachment to this country as well as to your native one, was never doubted by me: and in that persuasion I felt myself free to express to you my genuine sentiments with respect to England. no man was more sensible than myself of the just value of the friendship of that country. there are between us so many of those circumstances which naturally produce & cement kind dispositions, that, if they could have forgiven our resistance to their usurpations, our connections might have been durable, and have ensured the duration to both our governments. I wished therefore a cordial friendship with them, and I spared no occasion of manifesting this in our correspondence and intercourse with them; not disguising however my desire of friendship with their enemy also.  during the administration of mr Addington, I thought I discovered some friendly symptoms on the part of that government; at least we recieved some marks of respect from the administration, & some of regret at the wrongs we were suffering from that their country. so also during the short interval of mr Fox’s power.  but every other administration since our revolution has been equally wanton in their injuries & insults, & have manifested equal hatred and aversion.  instead too of cultivating the government itself, whose principles are those of nine tenths the great mass of the nation, they have adopted the miserable policy of teazing & embarrassing it by allying themselves with a faction here, not a tenth of the people, noisy and unprincipled, and which never can come into power while republicanism is the spirit of the nation, and that must continue to be so until such a condensation of our population shall have taken place, as will require centuries. whereas the goodwill of the government itself would give them and immediately, every benefit which reason or justice would permit it to give. with respect to myself, I saw great reason to believe their ministers were weak enough to credit the newspaper trash about a supposed personal enmity in myself towards England. this wretched party imputation was beneath the notice of wise men. England never did me a personal injury, other than in open war, and for numerous individuals there I have great esteem & friendship. and I must have had a mind far below the duties of my station to have felt either national partialities or antipathies in conducting the affairs confided to me. my affections were first for my own country, and then generally for all mankind: and nothing but minds placing themselves above the passions, in the functionaries of this country could have preserved us from the war to which their provocations have been constantly urging us. the War-interests in England include a numerous & wealthy part of their population: and their influence is deemed worth courting by ministers wishing to keep their places. continually endangered by a powerful opposition, they find it convenient to humor the popular passions at the expence of the public good. the shipping interest, commercial interest, & their janissaries of the navy, all fattening on war, will not be neglected by ministers of ordinary minds. their tenure of office is so infirm that they dare not follow the dictates of wisdom, justice, & the well calculated interests of their country. this vice in the English constitution renders a dependance on that government very unsafe. the feelings of their king too, fundamentally adverse to us have added another motive for unfriendliness in his ministers. this obstacle to friendship however seems likely to be soon removed, & I verily believe the successor will come in with fairer & wiser dispositions towards us. perhaps on that event their conduct may be changed. but what England is to become on the crush of her internal structure now seeming to be begun, I cannot foresee. her monied interest, created by her paper system, and now constituting a baseless mass of wealth equal to that of the owners of the soil, must disappear with that system, and the medium for paying great taxes thus failing, her navy must be without support. that it shall be supported by permitting her to claim dominion of the ocean, & to levy tribute on every flag traversing that, as lately attempted & not yet relinquished, every nation must contest, even ad internecionem. and yet that, retiring from this enormity, she should continue able to take a fair share in the necessary equilibrium of power on that element, would be the desire of every nation. I feel happy in withdrawing my mind from these anxieties, and resigning myself, for the remnant of life, to the care & guardianship of others. good wishes are all an old man has to offer to his country or friends. mine attend yourself with sincere assurances of esteem and respect, which however I should be better pleased to tender you in person, should your rambles ever lead you into the vicinage of Monticello.
          
            Th:
            Jefferson
        